DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims to put the application in condition for allowance.  The Examiner makes note that Application No. 17/271764 has been abandoned, thus the nonstatutory double patenting rejection has been withdrawn.
The closest prior art of record, known by Hikmet et al. (EP 3242908), teaches in a preferred embodiment, a composition comprising ultra high molecular weight polyethylene (matrix material) and boron nitride (HeBoFill® 501; hexagonal platelet type boron nitride; filler particles) [Ex3].  
Nozomi et al. (JP 2017-213813), as cited on the IDS, wherein the machine English translation is used for citation, teaches an FDM (fused deposition modelling) filament comprising a polymer and a thermally conductive filler, such as hexagonal boron nitride [0022-0023].  
Uibel et al. (US Seral No. 2016/0263791) teaches a method for producing layers by injection molding [0047], comprising a polymer/platelet shaped boron nitride compounds [0048].  
Hikmet et al., Nozomi et al., and Uibel et al. fail to teach a filamentary structure manufactured during 3D printing by liquid deposition modelling, comprising a continuous strand, wherein the ratio of the width of the continuous strand to the height of the continuous strand is either more than 2 or less than 1.  The references alone or in combination do not contain sufficient suggestion, teaching, or motivation that would lead us from the taught products (i.e. filaments and/or strands), to the specific method whenre continuous strand, wherein the ratio of the width of the continuous strand to the height of the continuous strand is either more than 2 or less than 1, as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767